Citation Nr: 1718010	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  13-04 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for bilateral foot disability/ plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Spouse, and Grandson 


ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

The Veteran testified at a July 2016 Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board acknowledges that the Veteran was provided with a VA examination in May 2010 for bilateral plantar fasciitis.  However, the VA examiner did not provide sufficient rationale when concluding that the Veteran's current bilateral plantar fasciitis was unrelated to his time in the service.  The examiner reviewed the Veteran's service treatment records and noted that the Veteran complained of sore feet in April of 1972, but denied service connection because the Veteran did not seek medical treatment for many years following separation.  The examiner did not address the Veteran's statements that he continuously experienced foot pain since separating from the military.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Additionally, in August 2016, the Veteran submitted a private opinion that suggested his bilateral foot pain is related to his history of peripheral neuropathy.  Another examination is needed to assess the nature and etiology of the Veteran's foot pain or plantar fasciitis and clear up any confusion in record.  38 U.S.C.A. § 5103A; see Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Accordingly, the case is REMANDED for the following action:

1. Arrange for the Veteran to have a VA examination to determine the nature and etiology of any foot disability/plantar fasciitis present during the appeal period.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  Following a review of the claims file and physical examination of the Veteran, the examiner should address the following:

Whether the Veteran has foot disability/plantar fasciitis, and if present, whether it is related to service.  The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any foot disability/plantar fasciitis is related to service, including as proximately due to or the result of a service-connected disease or injury. 

2. If, upon completion of the above action, the benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




